Citation Nr: 1418204	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent for an anxiety disorder, not otherwise specified (NOS), with features of posttraumatic stress disorder (PTSD) and mild recurrent major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from September 1966 to May 1968 and service in the United States Navy Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge at a May 2013 Travel Board hearing.  A transcript is associated with the claims file.  

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his May 2013 Travel Board hearing, the Veteran reported that his symptoms had worsened.  See Transcript of Record pp. 16, 19-20.  The Veteran's anxiety disorder, NOS, with features of PTSD and mild recurrent MDD was last examined in April 2011; therefore, more contemporaneous medical findings are needed to evaluate the current severity of his symptoms.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In addition, the issue of entitlement to a TDIU has been raised by the record.  See Transcript of Record pp. 13-15 (reporting that he stopped working 14-15 years ago in part due to his anxiety disorder).

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding records, including from VA and the Social Security Administration (SSA), dated since May 2013. 

2. Second, provide all required notice regarding the TDIU claim and undertake development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to a TDIU.

3. Third, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his anxiety disorder, NOS, with features of PTSD and mild recurrent MDD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, and perform all indicated studies.  The examiner should also report all relevant findings, functional impairment, and effects on employment and ordinary activities in detail.

4. Fourth, AFTER any raised claims for service connection have been developed and adjudicated and any pending claims for higher ratings have been reviewed, the RO or AMC should adjudicate the TDIU claim.  Adjudication of the TDIU claim should include an evaluation of whether referral for extraschedular consideration is warranted.

5. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



